 
Exhibit 10.4
 
 
WINTHORP CAPITAL CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT dated as of June 10th, 2011 (the “Agreement”), by and
between Global Recycling Technologies, Ltd (“GRT”) whose principal place of
business is 4802 East Ray Road, Suite 23-196, Phoenix, AZ 85044 and Winthorp
Capital Group, LLC (the “Consultant”) whose principal place of business is 1590
Horseshoe Drive, Manasquan, NJ 08736 (individually, a “Party”, collectively, the
“Parties”).
              .
RECITALS


WHEREAS, GRT has requested of Consultant and the Consultant has agreed to
provide and has previously provided certain strategic, financial and other
general corporate consulting services to GRT.
 
 
WHEREAS, the Consultant has agreed to purchase 100,000 GRT common stock warrants
(“Warrants”) which are cashless exercise at $1.00 a share with a three year term
to coincide with the closing of GRT’s $500,000.00 private placement (the
“Funding”)to an accredited investor(s). The “Warrants” are purchased for
services valued at $5,000.00.  In addition GRT will pay Consultant a $65,000.00
cash fee at the closing of the Financing directly from the escrow account.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties agree as follows:


1.           Services. Consultant agrees to familiarize itself to the extent it
deems appropriate and feasible with the business, operations, properties,
financial condition and prospects of the GRT and to perform and provide, as GRT
reasonably and specifically requests, certain strategic, financial, and other
general corporate consulting services to the Company (“Services”), including but
not limited to: (i) identifying prospective strategic partners and strategic
alliances (except reverse mergers designed to take a private company public);
(ii) planning, strategizing and negotiating with potential strategic business
partners; (iii) assisting with business development; (iv) reporting as to
developments concerning the industry which may be relevant or of interest or
concern to GRT’s business; (v) developing strategic planning issues; (vi)
providing management consulting services including: analyzing historical
operational performance, reviewing operational performance of the Company,
making recommendations to enhance the operational efficiency of the Company; and
(vii) consulting on alternatives to enhance the growth of the Company. NONE OF
THE SERVICES PROVIDED BY CONSULTANT HEREIN SHALL INVOLVE FINANCIAL PUBLIC
RELATIONS, INVESTOR RELATIONS OR THE RAISING OF DEBT OR EQUITY CAPITAL, AND
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS TO OBLIGATE OR REQUIRE THE
CONSULTANT TO RAISE DEBT OR EQUITY CAPITAL.


The Parties hereby confirm and acknowledge that the services rendered by
Consultant hereunder: (a) consist and will consist of bona fide services
rendered and to be rendered to Company, (b) are not and will not be in
connection with the offer or sale of securities in capital raising transactions,
and (c) do not and will not promote or maintain a market for the securities of
GRT.


2.           Purchase of Warrants. The Consultant agrees to purchase from GRT
100,000 warrants (cashless exercise with a three year term from the closing of
the most current financing) exercisable into GRT common stock at $1.00 a share
with the Consultant’s services being provided herein, in lieu of a cash
payment.  GRT agrees to issue 100,000  “Warrants” upon the closing of its most
current financing with an accredited investor(s).    These “Warrants” will be
issued to Frank J. Pena and/or his designees.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Term. Consultant’s engagement shall be for a period of Twelve (12)
months (“Term”). Thereafter, the agreement may be terminated by either the GRT
or Consultant at any time, with or without cause, upon written notice to that
effect to the other party.


4.           Information. GRT shall furnish Consultant such information as
Consultant reasonably requests in connection with the performance of its
services hereunder (all such information so furnished is referred to herein as
the “Information”). GRT understands and agrees that Consultant, in performing
its services hereunder, will use and rely upon the Information as well as
publicly available information regarding GRT and any potential partners and that
Consultant shall not assume responsibility for independent verification of any
information, whether publicly available or otherwise furnished to it, concerning
the Company or any potential partner, including, without limitation, any
financial information, forecasts or projections, considered by Consultant in
connection with the rendering of its services. Accordingly, Consultant shall be
entitled to assume and rely upon the accuracy and completeness of all such
information and is not required to conduct a physical inspection of any of the
properties or assets, or to prepare or obtain any independent evaluation or
appraisal of any of the assets or liabilities, of the Company or any potential
partner. With respect to any financial forecasts and projections made available
to Consultant by the Company or any potential partners and used by Consultant in
its analysis, Consultant shall be entitled to assume that such forecasts and
projections have been reasonably prepared on bases reflecting the best currently
available estimates and judgments of the management of the Company or any
potential partner, as the case may be, as to the matters covered thereby.


5.           Timely Appraisals. The Company hereby agrees to use its
commercially reasonable efforts to keep Consultant up to date and apprised of
all business, market and legal developments related to the Company and its
operations and management. Accordingly:


(i)           the Company shall provide Consultant with copies of all
amendments, revisions and changes to its business and marketing plans, bylaws,
articles of incorporation, private placement memoranda, key contracts,
employment and consulting agreements and other operational agreements;


(ii)           the Company shall promptly notify Consultant of all new contracts
agreements, joint ventures or filings with any state, federal or local
administrative agency, including without limitation the SEC, NASD or any state
agency, and shall provide all related documents, including copies of the exact
documents filed, to Consultant, including without limitation, all annual
reports, quarterly reports and notices of change of events, and registration
statements filed with the SEC and any state agency, directly to Consultant;


(iii)           the Company shall also provide directly to Consultant current
financial statements, including balance sheets, income statements, cash flows
and all other documents provided or generated by the Company in the normal
course of its business and requested by Consultant from time to time; and


(iv)           Consultant shall keep all documents and information supplied to
it hereunder confidential.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties. The Consultant hereby represents
and warrants to the Company that:
(i)           he has full legal capacity to enter into this Agreement and to
provide the Services hereunder without violation or conflict with any other
agreement or instrument to which the Consultant is a party or may be bound;
(ii)           in the course of performing the Services hereunder, the
Consultant will not infringe the patent, trademark or copyright (collectively,
“Intellectual Property”) of any third party;


(iii)           the execution, delivery and performance of this Agreement does
not and will not conflict with, violate or breach its constituent documents or
any agreement (including, without limitation, any other distribution agreement),
decree, order or judgment or any law or regulation to which it is a party or
subject or by which it or any of its properties or assets is bound.


7.           Relationship of the Parties. The Consultant shall be an independent
contractor and the Consultant shall not be considered in any manner an employee
of the Company and the relationship of the Company and the Consultant shall not
in any manner create an employer-employee relationship between the parties.




8.           Reliance on Others. The Company confirms that it will rely on its
own counsel, accountants and other similar expert advisors for legal,
accounting, tax and other similar advice.


9.           No Rights in Shareholders, etc. The Company recognizes that
Consultant has been engaged only by the Company, and that the Company’s
engagement of Consultant is not deemed to be on behalf of and is not intended to
confer rights upon any shareholder, partner or other owner of the Company or any
other person not a party hereto as against Consultant or any of its affiliates
or any of their respective directors, officers, agents, employees or
representatives. Unless otherwise expressly agreed, no one other than the
Company is authorized to rely upon the Company’s engagement of Consultant or any
statements, advice, opinions or conduct by Consultant. Without limiting the
foregoing, any opinions or advice rendered to the Company’s Board of Directors
or management in the course of the Company’s engagement of Consultant are for
the purpose of assisting the Board or management, as the case may be, in
evaluating the Transaction and do not constitute a recommendation to any
shareholder of the Company concerning action that such shareholder might or
should take in connection with the Transaction. Consultant’s role herein is that
of an independent contractor; nothing herein is intended to create or shall be
construed as creating a fiduciary relationship between the Company and
Consultant.


10.           No Waiver. The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or of any other provision.


11.           Entire Agreement. This Agreement constitutes the entire Agreement
and understanding of the parties hereto.


12.           Amendments. No amendment, modification or waiver of any provision
herein shall be effective unless in writing, executed by each of the parties
hereto.


13.           Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted and enforced in accordance with and shall be governed by the laws of
the State of Arizona applicable to agreements made and to be performed entirely
therein. In the event that either Party hereto shall take legal action to
enforce any of the provisions of this Agreement, the Parties agree that the
exclusive jurisdiction for such legal action shall be the state courts of
Arizona or the federal courts residing in the State of Arizona.
 
 
3

--------------------------------------------------------------------------------

 
 
14.           Binding Effect. This Agreement shall bind and inure to the benefit
of the Parties, their successors and assigns.


15.           Notices. Any notice under the provisions of this Agreement shall
be deemed given when received and shall be given by hand, reputable overnight
courier service or by registered or certified mail, return receipt requested,
directed to the addresses set forth above, unless notice of a new address has
been sent pursuant to the terms of this section.


16.           Unenforceability; Severability. If any provision of this Agreement
is found to be void or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall, nevertheless, be binding upon the
Parties with the same force and effect as though the unenforceable part had been
severed and deleted.


17.           Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement or to remedy its breach, the
prevailing party in such action or proceeding shall be entitled to recover its
actual attorney's fees and other costs incurred in the action or proceeding, in
addition to such other relief to which it may be entitled.




18.           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be duplicate originals.




 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement the date
first above written.






Global Recycling Technologies,
Ltd                                                                                                Winthorp
Capital Group, LLC






By: /s/ JOHN LORENZ                                           By: /s/ FRANK J.
PENA
       John
Lorenz                                                                                                                             
Frank J. Pena
      Chief Executive
Officer                                                                                                            Principal




 
4

--------------------------------------------------------------------------------

 